UNITED STATES DISTRICT COURT
                                                                                        FILED
                           FOR THE DISTRICT OF COLUMBIA                                 MAY 2 1 2009
                                                                                  Clerk, U.S. District and
                                                                                     Bankruptcy Courts
Todd Levon,

       Plaintiff,

       v.                                            Civil Action No.        O~     0957
Barack Obama et aI.,

       Defendants.


                                 MEMORANDUM OPINION

       Plaintiff, a prisoner, has filed a pro se complaint in the nature of a writ of mandamus and

an application to proceed in forma pauperis. The Court will grant the application, and dismiss

the complaint for mandamus for failure to state a claim upon which relief may be granted. 28

U.S.C. § 1915A(b)(1).

       The plaintiffs complaint is construed to be one in the nature of mandamus. For relief,

the complaint seeks an order from this court compelling President Obama to enter an Executive

Order making certain changes to a law, and compelling certain prison officials to make certain

changes in a treatment program operated by the Federal Bureau of Prisons. CompI. at 1.

       The remedy of mandamus "is a drastic one, to be invoked only in extraordinary

circumstances." Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33,34 (1980). Only

"exceptional circumstances" warranting "a judicial usurpation of power" will justify issuance of

the writ. Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (internal

quotation marks omitted)); see also Doe v. Exxon Mobil Corp., 473 F.3d 345, 353 (D.C. Cir.

2007) (stating that mandamus is "an extraordinary remedy reserved for really extraordinary
                                                                                                        -


cases") (internal quotation marks and citation omitted). Mandamus is available only if "(1) the

plaintiff has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no

other adequate remedy available to plaintiff." In re Medicare Reimbursement Litigation, 414

F.3d 7, 10 (D.C. Cir. 2005) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)).

With respect to the first two requirements, mandamus is available "only where the duty to be

performed is ministerial and the obligation to act peremptory and clearly defined. The law must

not only authorize the demanded action, but require it; the duty must be clear and indisputable."

Lozada Colon v.     us. Dep't a/State, 170 F.3d 191 (D.C. Cir. 1999) (internal quotation marks
and citation omitted).

          The complaint does not establish either that plaintiff has a clear right to the relief

requested or that the defendants have a clear duty to perform a ministerial, clearly defined, and

peremptory act. Because the plaintiff seeks mandamus relief, but cannot show that he is entitled

to it, pursuant to 28 U.S.C. § 1915A(b)(1), the complaint will be dismissed without prejudice for

failure to state a claim upon which relief may be granted against these defendants.

       A separate order accompanies this memorandu




Date: /   5'~ 2t't1




                                                    2